Citation Nr: 0911183	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
stroke.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1969. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 rating action by the RO 
that denied the Veteran's claims for service connection for 
tinnitus, residuals of a stroke, coronary artery disease, and 
post traumatic stress disorder (PTSD).  The Veteran filed a 
notice of disagreement for all issues and a statement of the 
case was issued.  However, in December 2005, the Veteran 
withdrew his appeal of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 20.204.  He perfected an appeal for 
the three remaining issues.  In an April 2008 rating 
decision, service connection for coronary artery disease was 
granted.  Thus, this issue is no longer in appellate status 
since this is a complete grant of benefits sought on appeal.   

The Board notes that the Veteran requested a hearing before 
the Board.  However, the Veteran subsequently withdrew his 
request in January 2009.    


FINDINGS OF FACT

1.  Tinnitus was not manifested during active duty service or 
for many years thereafter, nor is tinnitus otherwise related 
to the Veteran's service.

2.  There is no current medical evidence of a stroke or a 
residual disability due to a stroke.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A stroke and a residual disability due to a stroke was 
not incurred in or aggravated by active service, and may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided pre and 
post-adjudication VCAA notice by letters, dated in January 
2004  and March 2006.  The letters notified the Veteran of 
what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates and his claims were 
readjudicated in the April 2008 supplemental statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
 
The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from January 2004 to February 2008 
were obtained and associated with the claims folder.  The 
Veteran identified private treatment records showing 
treatment for a stroke at V.R. Medical Center.  The RO sent 
letters to this facility in February 2008 and May 2008 and 
did not receive a response or the records.  The Veteran was 
notified in May 2008 that such records were not obtained.  
The Board finds that the RO made reasonable efforts to obtain 
these records.  The Veteran underwent VA examinations in 2004 
and 2008 to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  There is no identified 
relevant evidence that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for tinnitus

The service treatment records, including the reports of 
entrance and retirement examinations, contain no complaint, 
finding, or history of tinnitus.  

On VA audiological examination in January 2008 the Veteran 
said that he was a diesel mechanic during service with 
exposure to heavy machinery and power tools.  He also 
experienced noise exposure from gunfire and artillery.  After 
service he continued to be exposed to loud noise as a diesel 
mechanic.  He said that he began tom experience tinnitus 
about 5 years prior to the examination.  During the 
evaluation the Veteran was found to have tinnitus which was 
described as mild and bilateral.  After the examination, the 
examiner noted that the Veteran's hearing was within normal 
limits during service and on the Veteran's discharge physical 
and there was no finding of tinnitus during service or until 
5 years before the examination.  Therefore, the examiner 
opined that it was not as likely as not that tinnitus was due 
to military noise exposure.  

As noted above the Veteran's service treatment records do not 
demonstrate the existence of tinnitus during service and 
there is no evidence of this disability until many years 
after discharge from active duty.  While the Veteran believes 
that his currently diagnosed tinnitus is related to noise 
exposure during service, there is no competent medical 
evidence in support of this view.  In fact, after the recent 
VA hearing examination that diagnosed tinnitus, the examiner 
opined that the Veteran's tinnitus was not caused by, or the 
result of inservice acoustic trauma. The Veteran's assertion 
is the only evidence linking his currently diagnosed tinnitus 
to service. This unsubstantiated assertion amounts to an 
opinion about a matter of medical causation. There no 
indication from the record, though, that he has any medical 
training or expertise. As a layman, he is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Since the record does not contain competent evidence of a 
relationship between tinnitus and service, service connection 
for tinnitus must  be denied.

Entitlement to service connection for residuals of a stroke

The Veteran asserts that service connection is warranted for 
a residual disability due to a stroke.  Essentially, service 
connection may be granted if the evidence establishes that 
the claimed disability is related to service.  Applying the 
Hickson analysis, the initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of residual disability due to a stroke.  
There is no medical evidence of record of a residual 
disability due to a stroke or a stroke.  The Veteran was 
afforded a VA examination in January 2008.  The examiner 
indicated that he reviewed the claims folder and he did not 
see any documentation of a hospital stay for a stroke.  The 
examiner stated that at the present time, the Veteran had no 
neurological symptoms.  The diagnosis was no residual 
neurological abnormalities.  An April 2004 VA examination 
report indicates that there were no signs of cerebrovascular 
accidents and residuals.  Neurologic examination was normal.  
It was noted that the Veteran did not have any residual 
hemiparesis, hemiplegia, speech, or vision problems.   

The Board finds no proof of a present disability due to a 
stroke.  The Court of Appeals for Veterans Claims (Court) has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current 
disability.  

The Veteran's own implied assertions that he has a current 
residual disability due to a stroke are afforded no probative 
weight in the absence of evidence that the Veteran has the 
expertise to render opinions about medical matters.  Although 
the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence which supports his 
contentions.

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 


ORDER

Service connection for tinnitus is denied.  

Service connection for a residual disability due to a stroke 
is denied.  



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


